Beck, J.
1. Tlie written requests to charge, so far as legal and pertinent, were sufficiently covered by the charge given.
2. There being evidence from which the jury were authorized to find that the defendant was the slayer of the deceased, and the evidence for the State showing that the killing was unlawful, it was not error for the court to give in charge to the jury the following legal proposition: “If the killing is shown, and it is shown to be the act of the defendant, by evidence, beyond a reasonable doubt, it would then be on the prisoner to justify or mitigate the homicide; otherwise the jury would be authorized to find him guilty of murder.”
3. Exceptions to the court’s charge, on the ground that is was error to include therein the definition of murder, “because there is no evidence in the ease of murder, or of any intention to kill,” are without merit.
4. The evidence, though circumstantial, was sufficient to authorize the verdict, and the court did not err in refusing to grant a new trial.

Judgment affirmed.


All the Justices concur.

Reuben R. Arnold, for plaintiff in error.
John C. Hart, attorney-general, Charles D. Hill, solicitor-general, and.Robert L. Rodgers, contra..